Exhibit 10.7
Goldman Sachs Mitsui Marine Derivative Products L.P. | 85 Broad Street | New
York, New York 10004 | Tel: 212-902-1000
(GOLDMAN SACHS LOGO) [y58704k2y5870401.gif]
SWAP 1 CONFIRMATION (A-4b)
May 19, 2008

     
To:
  DaimlerChrysler Auto Trust 2008-B
Contact:
  c/o BNYM (Delaware)
 
  100 White Clay Center, Route 273
 
  P.O. Box 6995
 
  Newark, Delaware 19714
 
  Attention: Corporate Trust Administration
 
  Facsimile: +1 (302) 453-4400
 
   
Copy:
  The Bank of New York
 
  101 Barclay Street, 8W
 
  New York, NY 10286
 
  Attention: Asset Backed Securities Unit
 
  email: jbobko@bankofny.com
 
   
 
  and
 
   
 
  DaimlerChrysler Financial Services Americas LLC
 
  CIMS 405-25-10
 
  27777 Inkster Road
 
  Farmington Hills, MI 48335
 
  Attention: Paul Colenso
 
  Facsimile: +1 (248) 427-4267
 
   
 
  and
 
   
 
  DaimlerChrysler Financial Services Americas LLC
 
  CIMS 405-25-10
 
  27777 Inkster Road
 
  Farmington Hills, MI 48335
 
  Attention: Q. Gwynn Lam, Assistant General Counsel
 
  Facsimile: +1 (248) 427-2550
 
   
From:
  Goldman Sachs Mitsui Marine Derivative Products, L.P.
Contact:
  85 Broad Street
 
  New York, New York 10004
 
  Attention: Swap Administration
 
  Facsimile: +1 (212) 902-1000

Re:    Interest Rate Swap — A-4b Notes, Reference No LTAA1714197910.0.0.0
Ladies and Gentlemen:
          The purpose of this revised letter agreement is to confirm the terms
and conditions of the Swap Transaction entered into between Goldman Sachs Mitsui
Marine Derivative Products, L.P. (“Party

 



--------------------------------------------------------------------------------



 



A”) and DaimlerChrysler Auto Trust 2008-B (“Party B”) on the Trade Date listed
below (the "Transaction”). This communication supersedes and replaces all prior
communication between the parties hereto with respect to the Transaction
described below. This letter constitutes a "Confirmation” as referred to in the
Agreement specified below.
          The definitions and provisions contained in the 2006 ISDA Definitions
(as published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. For these purposes, all references in those
Definitions to a “Swap Transaction” shall be deemed to apply to the Transaction
referred to herein. In the event of any inconsistency between those Definitions
and this Confirmation, this Confirmation will govern.
          1. This Confirmation supplements, forms part of, and is subject to,
the 1992 ISDA Master Agreement (Multicurrency-Cross Border), including the
Schedule thereto, dated as of May 19, 2008, as amended and supplemented from
time to time (the “Agreement”) between you and us. All provisions contained in
the Agreement govern this Confirmation except as expressly modified below.
          2. The terms of the particular Transaction to which this Confirmation
relates are as follows:

     
Party A:
  Goldman Sachs Mitsui Marine Derivative Products, L.P.
 
   
Party B:
  DaimlerChrysler Auto Trust 2008-B
 
   
Trade Date:
  May 5, 2008
 
   
Effective Date:
  May 19, 2008
 
   
Notional Amount:
  For the first Calculation Period, the Notional Amount of this Transaction for
purposes of calculating payments due by either party on the first Payment Date
will be $40,000,000.00. With respect to any subsequent Calculation Period up
through and including the Calculation Period ending on but excluding
November 10, 2014, the Notional Amount will be the Note Balance for the A-4b
Notes, after giving effect to all amounts distributed as of the Payment Date
that is the first day of such Calculation Period, as stated on the Distribution
Statement to Noteholders relating to such Payment Date (the “Actual Balance”).
Party B shall determine the Actual Balance and shall inform Party A of such
determination on such Payment Date. For the avoidance of doubt, after the first
Calculation Period, Party B shall notify Party A on each Floating Rate Payer
Payment Date of the Actual Balance, determined in accordance with the foregoing
sentence, relating to the Notional Amount that relates to the next Floating Rate
Payer Payment Date.
 
   
 
  For the avoidance of doubt, the Notional Amount shall not be reduced as a
result of a liquidation of Collateral following an “Event of Default” (as
defined in the Indenture).

2



--------------------------------------------------------------------------------



 



     
     Termination Date:
  The earlier of (i) November 10, 2014, (x) not subject to adjustment with
respect to the Fixed Rate Payer payment obligations and (y) subject to
adjustment in accordance with the Following Business Day Convention with respect
to the Floating Rate Payer payment obligations or (ii) the date on which the
Notional Amount is equal to zero, subject to adjustment in accordance with the
Modified Following Business Day Convention.
 
   
Fixed Amounts
   
 
   
     Fixed Rate Payer:
  Party B.
 
   
     Fixed Rate Payer Payment Date:
  The 8th day of each calendar month, commencing June 9, 2008, and ending on the
Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention.
 
   
     Fixed Rate:
  5.649%.
 
   
     Fixed Rate DayCount Fraction:
  30/360
 
   
     Fixed Rate Period End Dates:
  No Adjustment.
 
   
Floating Amounts
   
 
   
     Floating Rate Payer:
  Party A.
 
   
     Floating Rate Payer Payment Dates:
  The 8th day of each calendar month, commencing June 9, 2008, and ending on the
Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention.
 
   
     Floating Rate for the initial Calculation Period:
  (The Linear Interpolation of USD-LIBOR-BBA with a Designated Maturity of
2 weeks and USD-LIBOR-BBA with a Designated Maturity of 1 month) plus Floating
 
  Rate Spread.
 
   
     Floating Rate Option:
  USD-LIBOR-BBA.
 
   
     Floating Rate Spread:
  Plus 1.85%
 
   
     Designated Maturity:
  One month.
 
   
     Floating Rate Day Count Fraction:
  Actual/360.

3



--------------------------------------------------------------------------------



 



     
     Reset Dates:
  The first day of each Floating Rate Payer Calculation Period.
 
   
     Floating Rate Period End Dates:
  Adjusted in accordance with the Modified Following Business Day Convention.
 
   
     Business Days:
  New York

4



--------------------------------------------------------------------------------



 



3. Account Details

     
Payments to Party A:
  JPMorgan
 
  New York, New York
 
  ABA No.: 021000021
 
  Account No.: 9301034733
 
  Entity Name: Goldman Sachs Mitsui Marine Derivative
 
  Products, L.P.
 
   
Payments to Party B:
  Citibank, N.A.
 
  New York, New York
 
  ABA No.: 021000089
 
  Account No.: 107459
 
  Ref: DCAT 2008-B Deposit A/C
 
   
Party A Operations Contact:
  Goldman Sachs Capital Markets, L.P.
 
  85 Broad Street
 
  New York, New York 10004
 
  Attention: Swap Administration
 
  Telephone: +1 (212) 902-1000
 
  Telefax:      +1 (212) 902-5692
 
   
Party B Operations Contact:
  Citibank, N.A.
 
  Attention: Cirino Emanuele
 
  Telephone: +1 (212) 816-5614
 
  Telefax:      +1 (212) 816-5527

5



--------------------------------------------------------------------------------



 



          Please confirm that the foregoing correctly sets forth the revised
terms of our agreement by executing this Confirmation and returning it to us.

                      Best Regards,        
 
                    GOLDMAN SACHS MITSUI MARINE DERIVATIVE PRODUCTS, L.P.    
 
                    By: GSMMDPGP, INC.,
its general partner        
 
               
 
  By:   /s/ Christina A. Pascual        
 
     
 
Name: Christina A. Pascual        
 
      Title: Vice President        
 
                    DAIMLERCHRYSLER AUTO TRUST 2008-B
   
 
                    By: BNYM (DELAWARE)
not in its individual capacity but solely as Owner Trustee    
 
               
 
  By:   /s/ James Ambagis        
 
     
 
Name: James Ambagis        
 
      Title: Assistant Vice President        

GS/DCAT 2008-B SWAP 1 CONFIRMATION (A-4b)

